 



Exhibit 10.84
(BUSINESS OBJECTS LOGO) [f32510f3251001.gif]
BUSINESS OBJECTS S.A.
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between David Kennedy (the “Employee”) and Business Objects
S.A. (the “Company”), effective as of July, 23 2007 (the “Effective Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2. The Board believes that it is in the best interests of the Company and
its stockholders to provide the Employee with an incentive to continue his or
her employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
     3. The Board believes that it is imperative to provide the Employee with
certain severance benefits upon the Employee’s termination of employment
following a Change of Control. These benefits will provide the Employee with
enhanced financial security and incentive and encouragement to remain with the
Company notwithstanding the possibility of a Change of Control.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement shall terminate upon the date that all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.
     2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and the Employee (an “Employment Agreement”). If the Employee’s employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, the Employee shall not be entitled to any payments,
David Kennedy Change of Control Agreement — Execution Version—2007

 



--------------------------------------------------------------------------------



 



          (b) Timing of Severance Payments. The severance payment to which
Employee is entitled shall be paid by the Company to Employee in cash and in
full, not later than ten (10) calendar days after the date of the termination of
Employee’s employment. If the Employee should die before all amounts have been
paid, such unpaid amounts shall be paid in a lump-sum payment (less any
withholding taxes) to the Employee’s designated beneficiary, if living, or
otherwise to the personal representative of the Employee’s estate.
          (c) Voluntary Resignation; Termination for Cause. If the Employee’s
employment with the Company terminates within twelve (12) months following a
Change of Control (i) voluntarily by the Employee other than for Good Reason or
(ii) for Cause by the Company, then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.
          (d) Termination Apart from Change of Control. In the event the
Employee’s employment is terminated for any reason, either prior to a Change of
Control or after the twelve (12) month period following a Change of Control,
then the Employee shall be entitled to receive severance and any other benefits
only as may then be established under the Company’s existing written severance
and benefits plans and practices or pursuant to other written agreements with
the Company.
          (e) Exclusive Remedy. In the event of a termination of Employee’s
employment within twelve (12) months following a Change of Control, the
provisions of this Section 3 are intended to be and are exclusive and in lieu of
any other rights or remedies to which the Employee or the Company may otherwise
be entitled, whether at law, tort or contract, in equity, or under this
Agreement, and the Employee shall be entitled to no benefits, compensation or
other payments or rights upon termination of employment within twelve
(12) months following a Change in Control other than those benefits expressly
set forth in this Section 3.
     4. Non-Competition/Non-Solicitation.
          (a) Non-Competition. Employee acknowledges that the nature of the
Company’s business is such that if Employee were to become employed by, or
substantially involved in, the business of a competitor of the Company during
the eighteen (18) months following the termination of Employee’s employment with
the Company (or any parent or subsidiary of the Company), it would be very
difficult for Employee not to rely on or use the Company’s trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, and except as otherwise
required pursuant to the California Rules of Professional Conduct pertaining to
attorneys, Employee agrees and acknowledges that Employee’s right to receive or
retain the severance payments and benefits set forth in Section 3 (to the extent
Employee is otherwise entitled to such payments and benefits) shall be
conditioned upon Employee, for a period of eighteen (18) months after
termination of the Employee’s employment with the Company (or any parent or
subsidiary of the Company), not directly or indirectly engaging in (whether as
an employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor having any ownership interest in
or participating in the financing, operation, management or control of, any
person, firm, corporation or business in Competition (as defined herein) with
the Company. Notwithstanding the foregoing, Employee may, without violating this
Section 4, own, as a passive investment, shares of capital stock of a
publicly-held corporation
David Kennedy Change of Control Agreement — Execution Version — 2007

-3-



--------------------------------------------------------------------------------



 



the Company at law or in equity, the Company shall be entitled as a matter of
right to apply to a court of competent jurisdiction, in California, for such
relief by way of restraining order, injunction, decree or otherwise, as may be
appropriate to ensure compliance with the provisions of this agreement.
     5. Golden Parachute Excise Tax Best Results. In the event that the
severance and other benefits provided for in this agreement or otherwise payable
to Employee (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(b) would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits shall be either be

  (i)   delivered in full, or     (ii)   delivered as to such lesser extent
which would result in no portion of such severance benefits being subject to
excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
the Employee otherwise agree in writing, the determination of Employee’s excise
tax liability and the amount required to be paid under this Section 5 shall be
made in writing by the Company’s independent auditors who are primarily used by
the Company immediately prior to the Change of Control (the “Accountants”). For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5.
     6. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken
by the Employee in connection with his or her responsibilities as an employee
and intended to result in substantial personal enrichment of the Employee,
(ii) Employee being convicted of, or plea of nolo contendere to, a felony,
(iii) a willful act by the Employee which constitutes gross misconduct and which
is injurious to the Company, (iv) following delivery to the Employee of a
written demand for performance from the Company which describes the basis for
the Company’s reasonable belief that the Employee has not substantially
performed his duties, continued violations by the Employee of the Employee’s
obligations to the Company which are demonstrably willful and deliberate on the
Employee’s part which, if curable, continues for a period of not less than
thirty (30) days following delivery to Employee of the written demand of
performance.
          (b) Change of Control. “Change of Control” means the occurrence of any
of the following, in one or a series of related transactions:
David Kennedy Change of Control Agreement — Execution Version — 2007

-5-



--------------------------------------------------------------------------------



 



          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) and/or to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers an assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) The Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
     8. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
(1) business day after the business day of facsimile transmission, if delivered
by facsimile transmission with copy by first class mail, postage prepaid, and
shall be addressed (i) if to Employee, at his or her last known residential
address and (ii) if to the Company, at the address of its principal corporate
offices (attention: Secretary), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.
          (b) Notice of Termination. Any termination by the Company (or any
parent or subsidiary of the Company), for Cause or by the Employee for Good
Reason or as a result of a voluntary resignation shall be communicated by a
notice of termination to the other party hereto given in accordance with Section
8(a) of this Agreement. Such notice shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and shall specify the termination date (which shall be
not more than thirty (30) days after the giving of such notice). The failure by
the Employee to include in the notice any fact or circumstance which contributes
to a showing of Good Reason shall not waive any right of the Employee hereunder
or preclude the Employee from asserting such fact or circumstance in enforcing
his or her rights hereunder.
     9. Miscellaneous Provisions.
          (a) Code Section 409A. The parties agree to amend this Agreement to
the extent necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Code section 409A and any
temporary or final Treasury Regulations and IRS guidance thereunder.
David Kennedy Change of Control Agreement — Execution Version — 2007

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

           
COMPANY
  BUSINESS OBJECTS S.A.    
 
  By:   /s/ John G. Schwarz
 
       
 
      John G. Schwarz
Title: Chief Executive Officer
 
       
EMPLOYEE
  By:   /s/ David Kennedy
 
       
 
      David Kennedy
Title: SVP & General Counsel

David Kennedy Change of Control Agreement — Execution Version — 2007

-9-